Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              March 20, 2018

The Court of Appeals hereby passes the following order:

A18A1095. BARBARA O. NEWKIRK et al. v. CHARLES TALBOTT.

      Upon consideration of the APPELLANTS’ motion FOR PERMISSION TO
WITHDRAW THE APPEAL in the above styled case, it is ordered that the motion
is hereby GRANTED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      03/20/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.